Becicworti-i, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of hose nozzles in chief value of zinc similar in all material respects, except for composition, to those the subject of United States v. Lipman's (52 CCPA 59, C.A.D. 859), and that the items marked “B” consist of shutoff connections, gooseneck connections, snap attachments, or Siamese shutoffs in chief value of zinc similar in all material respects to the merchandise the subject of said C.A.D. 859, the claim of the plaintiff was sustained.